DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, Applicant recites “at the housing…” However, Claim 13, as amended, is dependent upon Claim 1, wherein Claim 1 makes no reference to “a housing”. As such, it is unclear, within the context of Claim 13, the intended metes and bounds of the “housing”. It is unclear of the “housing” is intended to be introduced as a new structure or if additional limitations (commensurate in scope with the prior dependency of Claim 13 on Claim 11) are intended to be imported into the “housing”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,756,390 (“Abbey”) in view of U.S. Patent No. 4,453,934 (“Gahwiler”).
Regarding Claim 1, Abbey discloses a pre-filled (see Brief Description, Par. 18) injection device (see Fig. 1), for injecting one injectable solution (30, 31) reconstituted immediately before being administered (Abstract; Detailed Description, Par. 9), including:
A containment tubular body (11) extending between a front opening (16) for the outflow of the injectable solution and a back opening (circa 19);

A front chamber (i.e. the space between 23 and 16 defined by 11), defined inside the containment tubular body between the front opening and the closed bottom of the cartridge (See Fig. 1), the front chamber containing a second substance (30) intended to be mixed inside the tubular body with the first substance for the reconstitution of the injectable solution (Abstract); wherein:
The cartridge is partially flexible and comprises a flexible body component (23) suitable for tearing (RE: “rupturable”) as a result of an increase in pressure inside the cartridge (as applied by piston/plunger 27, 29) in order to put in communication the back chamber with the front chamber and to allow the reconstitution of the injectable solution (Abstract);
The body being substantially tubular (see Fig. 1) and extending from a back inlet (circa 21) and the closed bottom (see Fig. 1);
The pre-filled injection device comprising a sliding cap (27) arranged inside the cartridge and suitable for sliding inside the cartridge (Detailed Description, Par. 8);
Wherein the cartridge has, at the back inlet of the cartridge, a fixing edge (i.e. flange 21) to fix the cartridge in position inside the tubular body (see Fig. 1 – i.e. the engagement of 21 and 19 with 22), said fixing being implemented at a supporting edge (19) arranged at the back opening of the tubular body (see Fig. 1).

It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cartridge of the invention of Abbey of a flexible, extendible, elastically deformable material (e.g. silicone rubber or polyethylene) , as disclosed by Gahwiler, in order to permit a one-piece construction of a known material recognized in the art for the purposes of providing a sealed, rupturable cartridge in a piston/plunger based injection device to obtain only expected and predictable results. It has been held that selecting a known material based upon its art recognized suitability for a specific purpose requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416.
Regarding Claim 2, Abbey, as modified, discloses the invention substantially as claimed except the closed bottom is “dome shaped”, rather Abbey discloses the closed 
Regarding Claims 4 and 5, both Abbey and Gahwiler contemplate forming the closed bottom of the cartridge to have at least one debilitated portion suitable for directing the breaking of the cartridge (see Abstract, Abbey; 37, Gahwiler – see Detailed Description, Par. 3-4), wherein the debilitated portion comprises a pre-incision line extending from one end to another end of the closed bottom (see generally Fig. 6, Abbey; see Fig. 1 and 2, Gahwiler).
Regarding Claim 6, the sliding cap (i.e. piston head 27) of Abbey is configured to determine the increase of pressure inside the cartridge, the application of the piston head serving to decrease the volume of the cartridge thereby increasing the pressure exerted upon the entrained fluid and thereby causing rupture of the diaphragm/closed end.

Regarding Claim 8, Abbey discloses the back chamber is sealing separated from the housing (i.e. via piston sealing rings 28).
Regarding Claim 12 and 13, Abbey, provides for an internal diameter of the tubular body, at a housing (see at 18) is greater than an internal diameter at the back chamber (see Fig. 1), i.e. the cartridge (including the back chamber) is received within the tubular body such that the inner diameter of the tubular body (at the cartridge receiving zone/housing 18) is necessarily greater than an internal diameter at the back chamber, whereby the internal wall of the tubular body creates a small step (see at 18 – circa 23) obtained through a variation of the internal diameter of the flexible body.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,756,390 (“Abbey”) in view of U.S. Patent No. 4,453,934 (“Gahwiler”) as applied above, and further in view of U.S. Patent No. 3,527,215 (“De Witt”).
Regarding Claim 3, Abbey, as modified by Gahwiler, discloses the invention substantially as claimed except the flexible body is “a latex bag”. Specifically, while Gahwiler contemplates rubber materials, Gahwiler only explicitly suggests silicone rubber, not latex rubber. However, De Witt discloses that in the art of syringes natural and synthetic rubbers (of which silicone rubber is a species) can be substituted with “latex rubber” (see Col. 3, Ln. 44-51) for the purposes of forming flexible bags (30) in the art of syringes, the selection of the material being based upon not only material see In re Leshin, 125 USPQ 416.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,756,390 (“Abbey”) in view of U.S. Patent No. 4,453,934 (“Gahwiler”) as applied above, and further in view of U.S. Publication No. 2013/0030412 (“Bartlett”).
Regarding Claims 9 and 10, Abbey, as modified, discloses the invention substantially as claimed except the back chamber and the housing are each other sealingly separated by a “breakable wall”, with the sliding cap being suited for breaking the wall. However, Bartlett discloses a related multi-chambered syringe (see Fig. 2b) comprising a tubular containment body (505), a cartridge (200), and a plunger/piston (230) configured to cause the cartridge to selectively open via rupturing (Par. 34). Bartlett discloses a back chamber defined by the cartridge (See Fig. 2A) is sealingly separated by a breakable wall (230), wherein the sliding cap/plunger/piston is configured for breaking the wall (see Par. 34, 45) such that the cartridge is upperly closed (via the wall 230) at the back inlet thereof, by a seal which is breakable/removable, to allow for insert of the sliding cap into the medicament chamber 

    PNG
    media_image1.png
    760
    700
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s rendering of Abbey as modified in view of Gahwhiler and Bartlett (see above).


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/28/2021